             Case 1:18-cv-00161-LJV Document 5 Filed 09/03/19 Page 1 of 2



                                                                       FILED
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


                                                                     ij^EWENGU;^
 RICKY R. FRANKLIN,                                                    DISTRICT

                 Plaintiff,

        V.                                               18-CV-161
                                                         ORDER
 BISON RECOVERY GROUP, INC.,

                 Defendant.




       The pro se plaintiff, Ricky R. Franklin, has filed a complaint asserting claims

under the Telephone Consumer Protection Act. Docket Item 1. He also has moved to

proceed in forma pauperis ("IFP")(that is, as someone who should have the

prepayment of the ordinary filing fee waived because he cannot afford it) and has filed

the required affidavit. Docket Item 2.

       Because Ashby meets the statutory requirements to proceed IFP under 28

U.S.C. § 1915(a), his request is granted. In addition. Franklin's complaint has been

reviewed by the Court under the 28 U.S.C. § 1915(e)(2) criteria.

       Accordingly, the Clerk of the Court shall file Ashby's papers and cause the United

States Marshal to serve copies of the summons, complaint, and this order upon the

named defendant without Ashby's payment therefor, unpaid fees to be recoverable if

this action terminates by monetary award in the plaintiff's favor.


                The Defendant's Motion to Dismiss

       Even though the defendant has not yet been served, counsel for the defendant

has appeared in this case and filed a motion to dismiss. Docket Item 3. The defendant
          Case 1:18-cv-00161-LJV Document 5 Filed 09/03/19 Page 2 of 2




argues that the complaint should be dismissed for failure to comply with Fed. R. Civ. P

4(m). Id. at 2.

       As the defendant correctly notes, Rule 4(m) requires that the complaint be

served within "within 90 days after the complaint is filed." See Docket Item 3 at But

"when a litigant submits a complaint with an IFF motion, the complaint is duly filed after

the motion to proceed IFF is granted." Millhouse v. Heath, 866 F.3d 152, 158-59 (3d

Cir. 2017). Because the Court grants Franklin's IFF motion in this order, any deadlines

under Rule 4(m) begin to run on the date of this order.

       What is more, "[b]y granting [Franklin] leave to pursue his . . . claim in forma

pauperis, [this Court] shifted the responsibility for serving the complaint from [him] to the

court." Wright v. Lewis, 76 F.3d 57, 59 (2d Cir. 1996). In other words. Franklin is

"relieved by his poverty of the responsibility for filing and effecting service of his

complaint." id. Under 28 U.S.C. § 1915(d), "[t]he officers of the court shaii issue and

serve all process, and perform all duties in" cases where a court grants a plaintiff in

forma pauperis status,(emphasis added). See Fed. R. Civ. F. 4(c)(3)(authorizing a

court to "order that service be made by a United States marshal or deputy marshal or by

any person specially appointed by the court" and requiring such service "if the plaintiff is

authorized to proceed in forma pauperis under 28 U.S.C. § 1915"). For all these

reasons, the defendant's motion to dismiss. Docket Item 3, is denied.

       SO ORDERED.


Dated:         September      2019
               Buffalo, New York



                                           / LAWRENCE J. VlkAPfDO
                                           6-<jnited states'i5istrict judge
